DETAILED ACTION

Non-Responsive

The claims do not contain the required markings to show changes (MPEP 714.II.C.B), however, in lieu of a second non-compliant, since the amendments are not extensive, an Office Action is being produced.  The applicant should be mindful of this requirement in the future.

Withdrawn Claims

Claims 15-17 have been explicitly withdrawn by the applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 recites “at least one end of the binder…does not fit through said first retaining aperture when the binder is in an alignment corresponding with said main apertures”, which is indefinite.  The functional language is absolute, allowing for no ability for the binding to fit through the retaining aperture (when the rest of the binder is in position), however claim 1 further explicitly discloses the functionality of deforming the binding in order to get in through the retaining aperture.  
Claim 6 is further unclear.  Claim 6 recites that “said second retraining aperture is formed in said first sheet material” which conflicts with the Specification and Drawings.  Although a second sheet internal to the bound sheet device may have a second retaining aperture, in the embodiment (Figs. 7-8), there is no first retaining aperture in the first sheet.   This is reflected in SPEC Pg. 12, Ln 32 – Pg. 13, 2, which states “the front cover only contains the standard third perforations 26”.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3. 5-8, and 10-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PlusAct (JP 3,141,214).
In respect to claims 1-3, the structure of the claim is impossible to ascertain for the reasons detailed in the 35 USC 112(b) above, however, PlusAct discloses a bound sheet device comprising: a first sheet material 4 having a plurality of first main apertures 6 on a first edge and a first retaining aperture (slot, different from the main apertures) 6a adjacent the first edge and extending form a second edge (Fig. 2); a plurality of second sheet materials 5 having a plurality of second main apertures 6 (Fig. 2); and a binder having a substantially uniform helical shape, and a shaped end 3a made to engage with the first retaining aperture (See NPL).
In respect to claims 5-8, the structure of the claim is impossible to ascertain for the reasons detailed in the 35 USC 112(b) above, however, PlusAct disclose a second retaining apertures 6a on a cover sheet 4 adjacent the first sheet material (Fig. 2).
In respect to claim 10, PlusAct further discloses a plurality of sheet materials, and thus a “third sheet” with a plurality of third main apertures.
In respect to claims 11-13, the structure of the claim is impossible to ascertain for the reasons detailed in the 35 USC 112(b) above, however, PlusAct discloses a third sheet (like the first sheet, a cover sheet) having the same main apertures and slot retaining aperture (Fig. 2)

Allowable Subject Matter

Claims 4, 9, and 14, may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious all of the limitations of claims 1, 2, and 4, particularly the structure of the first slot.


Response to Arguments

Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive.
In regards to the 35 USC 112(b) rejection, the applicant sets forth explanations in the Specification how the binder fits into the apertures.  The Examiner is not in disagreement with the explanation.  The issue is with the claim language as reiterated in the 35 USC 112(b) rejection above, namely, “at least one end of the binder…does not fit through said first retaining aperture when the binder is in an alignment corresponding with said main apertures”.  The language is clearly broad enough to contradict the invention.  Figure 5, for example, shows the binding end in alignment (i.e. parallel) with the main apertures and being fit through the first retaining aperture into place.  It is surmised that the intended language is for the enlarged part of the end not to fit through the aperture perpendicular to the plane of the pages, when in the aperture (i.e. at the same spacing (not simply parallel) to the main apertures) , however this is not clearly reflected in the claim language.   Issues with the “rigidity” of the sheet have been overcome with reconsideration.
In respect to the 35 USC 112(b) to claim 6, the applicant shows support for the limitation of claim 6, however, does not rectify that claim 6 ultimately depends on claim 1 which recites a first retaining aperture in the first sheet (cover).  This contradicts.  In regards to this embodiment, the cited SPEC states “the front cover only contains the standard third perforations 26”.   Thus the claim remains indefinite. 
In respect to the 35 USC 112(a)(1) rejection, the claims are unclear for the reasons stated above.  The applicant further does not set forth the claim language which differentiates the invention.  Any alleged differences set forth in the arguments must be reflected in the claim language in a clear and definite manner. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim states “at least one end of said binder is shaped to fit through first and second main apertures”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637